Citation Nr: 0412552	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  99-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for dental trauma to teeth 
24 and 25.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The appellant had active service with the Army National Guard 
from October 1995 to February 1996.  He also had more than 
four months of total prior inactive service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 decision by the RO in Buffalo, 
New York, which denied service connection for extraction of 
teeth number 24 and 25. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for dental trauma to teeth number 24 and 25, and the VA has 
made reasonable efforts to develop such evidence.

2.  Neither the pre-amended or amended dental regulations are 
more favorable to the veteran as the amended regulations were 
revised for purposes of clarification only.

3.  The service dental records do not indicate that any teeth 
were lost due to dental trauma and no other evidence has been 
received to corroborate the veteran's account of dental 
trauma in service. 

4.  The veteran was not a prisoner of war (POW) during 
service and there is no evidence that he has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, nor is he a Chapter 
31 vocational rehabilitation trainee.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
missing teeth on the basis of in-service dental trauma have 
not been met.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of November 1998 was issued 
before the enactment of VCAA.  Thus, in order to satisfy the 
holding in Pelegrini, the Board would have to dismiss as void 
ab initio, the rating decision of the RO which was 
promulgated prior to providing the veteran full VCAA notice.  
The result of this action would require that the entire 
rating process be reinitiated, with the claimant being 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letter 
dated in September 2003 in which the veteran was advised of 
the type of evidence necessary to substantiate his claim for 
service connection.  In that letter, the veteran was also 
advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Laws and Regulations

The veteran in the present case has perfected an appeal as to 
a claim for service connection for a dental disorder.  The 
Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Thus, in the current case, adjudication of the 
veteran's claim for service connection for a dental 
disability must also include consideration of service 
connection for this disorder for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) (holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation, whether or not the claimant 
specifically raises the applicable provision); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board 
will consider the veteran's claim under all applicable 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2003).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of this appeal, VA amended its 
regulations for dental disorders effective June 8, 1999.  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment amended version 
to determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a review of the relevant regulations, the Board finds 
that the regulations essentially did not change as a result 
of the new dental revisions with respect to the veteran's 
claim, and the Board will adjudicate the claim pursuant to 
the regulations in effect at the time applicable.  
Specifically, prior to June 8, 1999, the VA Schedule for 
Rating Disabilities provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental.  38 C.F.R. § 
4.149 (1998).  Effective June 8, 1999, 38 C.F.R. § 4.149 was 
removed; however, those provisions were added to 38 C.F.R. § 
3.381, which similarly provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service- connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

Because the purpose of the above amendment was merely to 
clarify the requirements for service connection of dental 
disorders, and the circumstances in which VA would consider 
certain dental conditions service-connected for treatment 
purposes, the Board finds that the changes in the regulations 
pertaining to dental claims were not substantive in the 
context of the present claim, and therefore a comparative 
consideration of the former and revised regulations is not 
required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  See Service Connection of Dental Conditions 
for Treatment Purposes, 64 Fed. Reg. 30,392, 30,393 (June 8, 
1999) (now codified at 38 C.F.R. pts. 3 and 4).

Moreover, consideration will be given to each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
Also, when applicable, a determination as to whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war must be 
made.  38 C.F.R. § 3.381(b).  Under the current regulations, 
the following will not be considered service-connected for 
treatment purposes: calculus; acute periodontal disease; 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e)-(f).

Further, 38 C.F.R. § 17.161 generally provides that, to be 
eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least one 
of the various categories of eligibility (Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, or VI) that are 
discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Among other things, Class I eligibility pertains to veterans 
who have a compensable service-connected dental condition.  
Class II pertains to those who have a noncompensable service-
connected dental condition, subject to various restrictions 
including one-time correction of the dental problem.  Class 
II(a) entitles the veteran to receive treatment in a VA 
outpatient dental clinic for "service trauma" sustained 
during active duty, and Class IIR permits dental treatment 
for noncompensable dental conditions when the veteran was 
denied replacement of missing teeth during active duty if the 
claim was made before April 1984.

Finally, 38 C.F.R. § 4.150, DC 9913 (2003) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted. However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Since the veteran is 
not claiming loss of masticatory surface, this regulation is 
not applicable to the current claim.

At the time of his February 1995 pre-enlistment physical 
examination for Army National Guard service (active duty for 
training), the veteran's mouth was clinically evaluated as 
normal and no teeth were noted to be missing.  The dental 
examination was noted as acceptable.  On October 13, 1995, 
one day after entry into service, the veteran underwent an 
"Initial Dental Processing Screening Examination".  An X-
ray of the lower anterior teeth was taken.  It was noted that 
oral surgery was required for removal of 24D (deciduous) and 
25D (deciduous).  That surgery was scheduled for October 18, 
1995.  On the designated day, at 7:55 AM, the complications 
of oral surgery were explained to the veteran and a simple 
extraction of 24D and 25D was performed.  Post operatively, 
the veteran received instructions, and medication was 
prescribed.  He was to return to the clinic if complications 
arose.  The remaining service medical records are silent for 
dental problems.

During a June 1996 VA dental examination, the veteran 
complained of a long time malocclusion problem, with 
difficulty eating certain foods.  Several missing teeth were 
noted.  A panoramic X-ray study of the teeth revealed minor 
periodontal problems in the initial stages.  The diagnostic 
impression reported the need for replacement of missing teeth 
and suggested consideration for orthodontic treatment.  

A VA outpatient treatment note dated July 1996, reflected 
that the veteran was currently serving in the National Guard.  
He gave a history of having lost teeth number 24 and 25 while 
on active duty due to trauma.  The record further stated that 
the veteran was entitled only to treatment for his teeth 
which was related to the in-service accident.  Impressions 
were taken for a flipper appliance to replace teeth number 24 
and 25.      

In a VA outpatient treatment note dated September 1996, the 
veteran underwent a prosthodentics evaluation and it was 
noted that teeth number 24 and 25 were missing and were to be 
replaced by a resin bound/acid etchen fixed partial denture.

In a statement submitted by the veteran dated October 1998, 
he reported that while in boot camp in 1995 at Fort Benning, 
Georgia, he sustained trauma to teeth number 24 and 25, when 
he was accidentally hit in the mouth by another soldier's 
elbow.  In 1996, his teeth were replaced at Fort Drum, 
however, the teeth were defective and he was seeking VA 
treatment for the care of his teeth.

This case was remanded by the Board in January 2001 and again 
in February 2003, in order to afford the veteran a dental 
examination and to obtain additional dental treatment 
records.  

During a March 2001 VA dental examination, the veteran noted 
that he wanted the bridge which replaced teeth number 24 and 
25 evaluated.  During the examination the examiner reported 
various missing teeth and noted a prosthesis which was 
replacing teeth number 24 and 25.  The prosthesis was found 
to be within normal limits.  The examiner opined that it was 
less than likely that teeth number 24 and 25 were lost due to 
trauma.  After reviewing dental treatment records, the 
examiner found that teeth number 24 and 25 were congenitally 
missing.  However, the examiner also noted that the dental 
records were not available for review.  In October 1995, the 
examiner noted that he reviewed treatment notes, and he found 
that the veteran's primary central incisors number 24D and 
number 25D were present prior to extraction.     

A July 2002 enlistment examination in the Army National Guard 
reflected that the veteran's mouth was clinically evaluated 
as normal and his dental examination was found to be 
acceptable.  

During a September 2003 VA dental examination, the veteran 
reported that his lower front teeth were traumatized while in 
service.  The examiner opined that it was less than likely 
that primary central incisors O and P were lost due to 
trauma, since the veteran was identified as a Class 3 on 
October 13, 1995.  He further noted that there was no 
documentation within the claims folder to substantiate the 
veteran's complaint that his teeth were lost due to trauma.  
 
In this case, the veteran is seeking entitlement to service 
connection for dental trauma.  Having reviewed the complete 
record, the Board finds that there is no basis for granting 
service connection for the veteran's missing teeth on the 
grounds that the teeth were lost as a result of dental 
trauma.  In 1995, the teeth 24D and 25D were removed.  
Deciduous (D) teeth are those teeth normally described as 
primary, or baby teeth.  The veteran's adult teeth 24 and 25 
were congenitally absent.  Of note, the dental records show 
that the veteran's acid-etched bridge extending from tooth 
number 23 to tooth number 26 and replacing teeth number 24 
and 25, was functional and within normal limits.  The record 
does not show evidence of missing teeth as a result of dental 
trauma while in service or at the time of service separation.

Applying both the pre-amendment and amended versions of the 
dental regulations, the Board finds that there is no basis 
for establishing service connection for any dental disorder 
since both regulations clearly provide that replaceable 
missing teeth are not a disabling condition for which service 
connection may be granted.  In this case, the veteran claims 
that he has missing teeth as a result of the in-service 
trauma; however, there is no evidence, nor does he claim, 
that the missing teeth are not replaceable.  Parenthetically, 
VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Therefore, even though the veteran underwent the replacement 
of teeth by means of a acid-etched bridge, it does not 
support a finding of service connection for dental trauma.

A veteran may also be eligible for outpatient treatment if he 
has an adjudicated compensable service-connected dental 
condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  As 
discussed above, the evidence does not show that he had an 
adjudicated service-connected compensable dental condition, 
nor does he allege that his claimed dental condition would 
warrant a compensable rating under the rating schedule. 
Therefore, there is no basis for outpatient dental treatment 
on the basis of a service- connected dental disorder.

Next, the Board has considered whether the veteran's claim as 
to missing teeth/dental trauma may be service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 
(2003).  To that end, a veteran may be entitled to service 
connection for the purpose of receiving VA outpatient dental 
treatment if he or she qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
Specifically, the provisions of 38 C.F.R. § 17.161 provide 
that outpatient dental treatment may be authorized by the 
Chief, Dental Service, for beneficiaries defined in 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth as follows:

(a)  Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b)  Class II . . . . (2)(i).  Those having a service- 
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge or release 
from active service, which took place before October 1, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days. (B) Application for 
treatment is made within one year after such discharge or 
release. (C) VA dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran.

(c)  Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d)  Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f)  Class IIR  (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983. (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g)  Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h)  Class IV.  Those whose service-connected disabilities 
are rated at 100% by schedular evaluation or who are entitled 
to the 100% rate by reason of individual unemployability may 
be authorized any needed dental treatment.

(i)  Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in § 
17.47(g).

(j)  Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

38 C.F.R. § 17.161.

In the present case, the veteran fails to met the criteria 
required for Class I eligibility.  Even if his service 
medical records showed additional missing teeth as a result 
of trauma (which it does not), there is no evidence of record 
establishing that his missing teeth are irreplaceable, that 
he sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.  Further, there is no 
medical evidence of record showing that the veteran has a 
loss in whole or in part of a bone structure in the mouth due 
to in-service trauma or that he is unable to wear a suitable 
prosthesis.  38 C.F.R. § 4.150, DC 9913.  Therefore, the 
Board finds that the preponderance of the evidence is against 
granting entitlement to Class I VA outpatient treatment for 
the veteran's claimed missing teeth.

Because the veteran has asserted that his missing teeth were 
lost as a result of an in-service trauma, the Board has 
considered whether the veteran is eligible for Class II(a) VA 
treatment.  In this regard, the Board notes that there is no 
indication in the veteran's service dental records that he 
suffered a traumatic dental injury during or shortly before 
discharge resulting in missing teeth.  An October 1995 dental 
note confirms that his deciduous teeth (also known as baby or 
primary teeth) were extracted while the veteran was on active 
duty.  The veteran was 21 years old at that time.  Even 
accepting his testimony as to an in-service accident, whereby 
a fellow soldier accidentally hit the veteran in his mouth, 
the Board finds that the preponderance of the evidence is 
against granting entitlement to Class II VA outpatient 
treatment on that basis.

Furthermore, the Board notes that merely having had dental 
extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997). Thus, the Board finds that 
the preponderance of the evidence is also against granting 
entitlement to Class II(a) VA outpatient treatment for the 
veteran's claimed missing teeth.  Furthermore, the record 
reflects that the veteran was not detained or interned as a 
prisoner of war; thus, he is not entitled to receive Class 
II(b) VA outpatient dental treatment for any of his teeth on 
that basis.  See 38 C.F.R. § 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to service connection for a dental 
disorder for compensation purposes or for the purpose of 
establishing eligibility for outpatient dental treatment.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for dental trauma to teeth 
24 and 25 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



